 


109 HR 5055 IH: To amend title 17, United States Code, to provide protection for fashion design.
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5055 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. Goodlatte (for himself, Mr. Delahunt, Mr. Coble, and Mr. Wexler) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 17, United States Code, to provide protection for fashion design. 
 
 
1.Protection for fashion design 
(a)Designs protectedSection 1301 of title 17, United States Code, is amended— 
(1)in subsection (a), by adding at the end the following: 
 
(3)Fashion designA fashion design is subject to protection under this chapter.; and 
(2)in subsection (b)— 
(A)in paragraph (2), by inserting or an article of apparel, after plug or mold,; and 
(B)by adding at the end the following new paragraphs: 
 
(7)A fashion design is the appearance as a whole of an article of apparel, including its ornamentation. 
(8)The term design includes fashion design, except to the extent expressly limited to the design of a vessel. 
(9)The term apparel means— 
(A)an article of men’s, women’s, or children’s clothing, including undergarments, outerwear, gloves, footwear, and headgear; 
(B)handbags, purses, and tote bags; 
(C)belts; and 
(D)eyeglass frames.. 
(b)Designs not subject to protectionSection 1302 of title 17, United States Code, is amended in paragraph (5)— 
(1)by striking (5) and inserting (5)(A) in the case of a design of a vessel hull,; 
(2)by striking the period and inserting ; or; and 
(3)by adding at the end the following: 
 
(B)in the case of a fashion design, embodied in a useful article that was made public by the designer or owner in the United States or a foreign country more than 3 months before the date of the application for registration under this chapter.. 
(c)Term of protectionSection 1305(a) of title 17, United States Code, is amended to read as follows: 
 
(a) In generalSubject to subsection (b), the protection provided under this chapter— 
(1)for a design of a vessel hull shall continue for a term of 10 years beginning on the date of the commencement of protection under section 1304; and 
(2)for a fashion design shall continue for a term of 3 years beginning on the date of the commencement of protection under section 1304.. 
(d)InfringementSection 1309 of title 17, United States Code, is amended— 
(1)in subsection (c), by striking that a design was protected and inserting or reasonable grounds to know that protection for the design is claimed; 
(2)in subsection (e), by inserting or from an image thereof, after copied from a design protected under this chapter,; and 
(3)by adding at the end the following new subsection: 
 
(h)Secondary liabilityThe doctrines of secondary infringement and secondary liability that are applied in actions under chapter 5 of this title apply to the same extent to actions under this chapter. Any person who is liable under either such doctrine under this chapter is subject to all the remedies provided under this chapter, including those attributable to any underlying or resulting infringement.. 
(e)Application for registrationSection 1310 of title 17, United States Code, is amended— 
(1)in subsection (a), by striking the text and inserting the following: 
 
(1)Vessel hull designIn the case of a design of a vessel hull, protection under this chapter shall be lost if application for registration of the design is not made within 2 years after the date on which the design is first made public. 
(2)Fashion designIn the case of a fashion design, protection under this chapter shall be lost if application for registration of the design is not made within 3 months after the date on which the design is first made public.; and 
(2)in subsection (b), by striking for sale and inserting for individual or public sale. 
(f)Examination of application and issue or refusal of registrationSection 1313(a) of title 17, United States Code, is amended by striking subject to protection under this chapter and inserting within the subject matter protected under this chapter.  
(g)Recovery for infringementSection 1323(a) of title 17, United States Code, is amended by striking $50,000 or $1 per copy and inserting $250,000 or $5 per copy.  
(h)Other rights not affectedSection 1330 of title 17, United States Code, is amended— 
(1)in paragraph (1), by striking or after the semicolon; 
(2)in paragraph (2), by striking the period and inserting ; or; and 
(3)by adding at the end the following: 
 
(3)any rights that may exist under provisions of this title other than this chapter.. 
 
